Citation Nr: 1614277	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  09-37 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to October 1967.  He also served in the National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Appeals (VA) Regional Office (RO) in Salt Lake City, Utah. 

In May 2013, the Board reopened the claim for entitlement to service connection for bilateral hearing loss and remanded the case to the appeals management center (AMC) for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that, while the Veteran was afforded a VA examination in order to determine the nature and etiology of his bilateral hearing loss in July 2013, an addendum opinion is necessary to decide the claim. 

The Veteran contends that his bilateral hearing loss had its onset during service as he began to experience difficulty hearing during service which has continued ever since.  In May 2013, the Board remanded this claim to obtain an etiological opinion, to include a determination of whether the Veteran's bilateral hearing loss existed prior to the Veteran's entrance into service or was directly related to service.  A June 2013 VA opinion found that it was less likely than not that the Veteran's current bilateral hearing loss was the result of his service.  However, although the examiner determined that the Veteran's bilateral hearing loss was not the result of his active duty military service, he did not indicate whether or not it preexisted service and if so if it was aggravated beyond its natural progression by service.  In addition, the examiner was not provided with the Veteran' s National Guard service records.  

The record reflects that the Veteran participated in VA vocational rehabilitation.  In the Board's May 2013 remand, it was determined that the records may be relevant to the claim and requested that they be associated with the file.  While it appears that the AMC inquired into obtaining the records, neither they nor a formal finding of their unavailability have been associated with the file.  On remand, the Veteran's VA vocational rehabilitation records should be associated with the file. 

A February 1998 response from the National Personnel Records Center (NPRC) notes that the Veteran's National Guard service, from January 1, 1972 to October 1, 1994, was unverified.  In response to the RO's request to the Adjutant General's office in March 1998, National Guard records reflecting hearing loss in 1997 were associated with the claims file, in April 1998.  It was noted that the records forwarded were only the records from his re-enlistment in the National Guard in February 1997.  All other records were noted to be maintained at the Army Reserve Personnel Center (ARPERCEN) in St. Louis, and the Veteran's 201 personnel file was noted to be maintained at the State Headquarters in the Personnel Service Center.  In the May 2013 remand, the AMC was ordered to obtain the remainder of the Veteran's National Guard records.  The record reflects requests for additional National Guard records to include the Veteran's personnel file in June and August 2013.  However, no medical records were associated nor specifically requested and the record appears to be incomplete.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).   

Finally, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers who treated him for his alleged bilateral hearing loss.  Additionally, given the time that will pass during the processing of this remand, updated VA treatment records dated from November 1999 to the present from the Salt Lake City Healthcare System should be obtained for consideration in the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding record, to include updated VA treatment records from the Salt Lake City Healthcare System dated from November 1999 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Request the National Guard records from ARPERCEN, and request the Veteran's 201 personnel file from the Utah State Headquarters in the Personnel Service Center.  All efforts in this regard must be documented in the claims file and all records obtained must be associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

3.  Associate the Veteran's VA vocational rehabilitation folder with the claims file.

4.  After associating any outstanding records with the claims file, return the claims file, to include a copy of this Remand, to the July 2013 VA examiner for an addendum opinion.  If the examiner who drafted the July 2013 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.
The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

The examiner is to provide an opinion as to:

A)  Whether there is clear and unmistakable evidence that hearing loss existed prior to service entrance and, if so, whether there is clear and unmistakable evidence that any preexisting hearing loss was not aggravated by service.

B)  If not, the examiner is to provide an opinion as to whether is at least as likely as not (a 50 percent or greater probability) that bilateral hearing loss is directly related to service.

The examiner is advised that the term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



